DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdariat (FR362243).  
Regarding claim 21, Bourdariat teaches a rotary heat exchanger (Fig. A), comprising: a hub (Fig. A) configured to be rotatably driven by a shaft (Fig. A) about a rotational axis defining an axial direction (Fig. A); a fan comprising a plurality of fan blades (Fig. A) coupled to the hub and extending radially outwardly therefrom, wherein each fan blade comprises a first edge and a second edge, wherein one of the first edge or the second edge is a leading edge (Fig. A) of the fan blade, and wherein the other of the first edge or the second edge is a trailing edge (Fig. A) of the fan blade: and a heat exchanger comprising a plurality of heat exchanger sections (Fig. A), the heat exchanger including a plurality of cooling fins (Fig. A) for receiving a flow of air from the fan;  wherein each heat exchanger section of the plurality of heat exchanger sections is formed with a corresponding first fan blade of the plurality of fan blades and extends from a location adjacent the first edge of the corresponding first fan blade to the second edge of a corresponding second fan blade of the plurality of fan blades; wherein each heat exchanger section comprises a front surface defined by the plurality of cooling fans, and wherein the front surface of each heat exchanger section extends in the axial direction (see respective front surfaces, which as three dimensional, curved objects extend in an axial direction Fig. A). 
While Bourdariat suggests (in that they are connected in some manner) the fan blades integrally coupled to the hub and further wherein, the hub, the fan, and the heat exchanger are integrally formed as a single body (see Fig. A), Bourdariat is silent to the means of their connections.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to make said components integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).  In the instant case, means to connect components such as brazing, welding, or other attachments means would provide an integrated single body.  

    PNG
    media_image1.png
    735
    1056
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1-2 
Regarding claim 23, Bourdariat teaches the limitations of claim 21, and Bourdariat further teaches a rotary manifold (Fig. A) coupled to the hub, the rotary manifold comprising a fluid passage defined therein for conveying a fluid or gas to the heat exchanger.
Regarding claim 24, Bourdariat teaches the limitations of claim 21, and Bourdariat further teaches each heat exchanger section comprises a corresponding and respective passage (Fig. A); and wherein each passage is connected with the fluid passage of the rotary manifold.
Regarding claim 25, Bourdariat teaches the limitations of claim 21, and Bourdariat further teaches each heat exchanger section of the plurality of heat exchanger sections (Fig. A) extends between and connects a rear side of the corresponding first fan blade and the trailing edge of the corresponding second fan blade.
Allowable Subject Matter
Claims 1,7-12,14,19-20,26-29 and 31-32 are allowed.
Applicant’s previous arguments regarding the axial disposition of the respective locations (see Page 11 of remarks filed 1/04/2022) is found persuasive, as Bourdiarat does not teach the locations are offset in the axial direction.  
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Regarding claim 21, Applicant argues the front surface of Bourdariat does not teach "the front surface of each heat exchanger section extends in the axial direction." Rather, Applicant argues the front sections are orthogonal to the axial direction. Examiner contends, as noted in the rejection, tubes are "three dimensional" and thus have front surfaces extending in the axial direction, which is consistent with the broadest reasonable interpretation of the claim.
For at least the reasons stated above, Applicant’s arguments have been found unpersuasive and the rejection is maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763